     Case: 1:18-cv-07686 Document #: 274 Filed: 12/17/19 Page 1 of 4 PageID #:3235




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
    In re: Lion Air Flight JT 610            )   Lead Case: 18 CV 07686
    Crash                                    )
                                             )   Honorable Thomas M. Durkin
                                             )
                                             )   This filing applies to: 19CV797
                                             )
                                             )
                                             )
                                             )
                                             )


        FAHRIDA KURNIAWATI’S REPLY IN SUPPORT OF HER MOTION
              TO TERMINATE CO-ADMINISTRATOR VINI WULANDARI
         FAHRIDA KURNIAWATI, as special administrator of the Estate of Harvino,

deceased, through her attorneys Lessmeister & Samad PLLC, Reply in support

of her Motion to Terminate Co-Administrator Vini Wulandari, respectfully states

as follows:


         1.    There is case law to support our position that this Honorable Court

has the power to remove an Administrator.        1   Both Baez v. Rosenberg, 409 Ill.

App. 3d 525, (1st Dist. 2011) and Mio v. Alberto-Culver Co., 306 Ill.App.3d 822

(2nd Dist., 1999) the Illinois Courts removed Administrators.

         2.    In Baez the First District removed the Deceased’s Mother and

substituted in the Deceased’s Daughter as Administrator. Baez, at 538.

         3.    In Mio the Second District held the surviving spouse was the best

person to maintain a wrongful death action and that the Mother of the deceased



1In Document 264, Wulandari Response, Paragraph 2, Respondent states Lessmeister &
Samad, PLLC has not cited a single case.

                                     Page 1 of 4
  Case: 1:18-cv-07686 Document #: 274 Filed: 12/17/19 Page 2 of 4 PageID #:3236




was prohibited from bring a separate cause of action. The Respondent references

this case. Document 264, P. 3, Par. 9 for the premise that the Wrongful Death

Act is the sole source for determining who may sue. Yet, this is reliance is off

center of the issue that this Honorable Court asked to be answered: Does the

Court have the authority under the law to remove an Administrator? Yes.

      4.       The Respondent has admitted that Ms. Kurniawati is fit to be the

Administrator and is not contesting her staying as the Administrator. The

Respondent has failed to articulate why she should remain as Co-Administrator

when her presence is the cause of disharmony.

      5.       The Respondent asks this Honorable Court to “disregard” the

Indonesian decrees attached to Ms. Kurniawati’s Motion. Document 255-1, Pp.

18-38, Ex. 3 and 4. However, the Respondent, who is fluent in Indonesian, has

failed to submit any evidence that Exhibits 3 and 4 are false or should be

discredited.

      6.       The Respondent alleges that we have failed to submit a basis to

remove her as Co-Administrator. On the contrary, we have submitted the

following, by way of example and not by limitation:

      A. There are news reports that Ms. Wulandari has been arrested for

           bribery;

      B. It is admitted that Ms. Wulandari and Ms. Kurniawati no longer have a

           harmonious relationship, Document 255-1, P. 6, Ex. 1, Tr. 16, ln. 3-

           24;




                                   Page 2 of 4
  Case: 1:18-cv-07686 Document #: 274 Filed: 12/17/19 Page 3 of 4 PageID #:3237




      C. Ms. Kurniawati terminated Mr. Gardiner and his firm and to allow him

           to remain on as counsel for Ms. Wulandari would make his firm a

           defacto lawyer for Ms. Kurniawati which is contrary to Illinois law of a

           client’s right to have a lawyer of her choice;

      D. To permit Ms. Wulandari to remain on the as Co-Administrator would

           be a disregard of the Indonesian decree that made Ms. Kurniawati sole

           caretaker of her children; and

      E. Ms. Kurniawati has sole custody of her children and is an exemplary

           caretaker who adheres to her faith. There is no pending offer for which

           anyone could claim that Ms. Kurniawati is being unreasonable for failing

           to accept it.

      7.      Ms. Wulandari has no liberty interest in remaining as Co-

Administrator; Ms. Wulandari has no professional license bestowed upon her for

currently being a Co-Administrator; Ms. Wulandari has no custodial rights and

no financial interest in this matter. She has no purpose to remain.

      8.      To allow Vini Wulandari to remain as Co-Administrator is

meddlesome, disruptive and debilitating to the litigation and to Ms. Kurniawati.


      WHEREFORE, Fahrida Kurniawati prays this Honorable Court terminate

Vini Wulandari as Co-Administrator and for any such further relief that is just

and proper.


                                        Respectfully submitted,
                                        s/James J. Lessmeister
                                        James J. Lessmeister
                                        Jimmy A. Samad

                                     Page 3 of 4
  Case: 1:18-cv-07686 Document #: 274 Filed: 12/17/19 Page 4 of 4 PageID #:3238




                                     Lessmeister & Samad PLLC
                                     105 W. Adams, Suite 2020
                                     Chicago, IL 60603
                                     Office: 312-929-2630
                                     Cell: 312-351-4620

                         CERTIFICATE OF SERVICE
     I hereby certify that the following counsel of record who are deemed to
have consented to electronic service are being served with a copy of Fahrida
Kurniawati’s Reply in support of her Motion to Terminate Vini Wulandari as Co-
Administrator, to the person(s) listed below on, December 17, 2019 at the
address listed below.


Bates McIntyre Larson
Daniel T. Burley
Perkins Coie LLP
131 S. Dearborn, Ste 1700
Chicago, IL 60603
Blarson@perkinscoie.com
Dburley@perkindscoie.com

Thomas G. Gardiner
John R. Wrona
Shannon V. Condon
Gardiner Koch Weisberg & Wrona
53 W. Jackson Blvd. STE 950
Chicago, IL 60604
tgardiner@gkwwlaw.com
jwrona@gkwwlaw.com
scondon@gkwwlaw.com


                                     Respectfully submitted,
                                     s/James J. Lessmeister
                                     James J. Lessmeister
                                     Jimmy A. Samad
                                     Lessmeister & Samad PLLC
                                     105 W. Adams, Suite 2020
                                     Chicago, IL 60603
                                     Office: 312-929-2630
                                     Cell: 312-351-4620



                                  Page 4 of 4
